Exhibit 10.1




Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K




The Limited Release agreements, each dated December 7, 2007, between the Company
and the Officers is substantially identical in all material respects to the Form
of Limited Release dated December 7, 2007 filed as Exhibit 10.1 to the Company’s
Current Report on Form 8-K as filed on December 13, 2007 and incorporated herein
by reference except as to the officer with which the agreement is made, the
nature of the debt, the debt amount, and number of Series B Preferred shares
issued.




OFFICER

 

NATURE OF DEBT

 

DEBT AMOUNT

 

SERIES B PREFERRED

Dana Waldman, Chief Executive Officer and Director

 

Wages, fees and bonus

 

$

359,188 

 

359,188 

Mark Laisure, Executive Chairman

 

Wages and fees

 

$

215,176 

 

215,176 

Scott Fairbairn, Chief Technology Officer and Director

 

Wages and fees

 

$

300,000 

 

300,000 

David R. Wells, Chief Financial Officer

 

Wages and fees

 

$

42,307 

 

42,307 

Herschel Stiles, Chief Development Officer

 

Wages and fees

 

$

33,666 

 

33,666 

Steffen Koehler, Chief Marketing Officer

 

Wages and fees

 

$

54,437 

 

54,437 




LIMITED RELEASE




THIS LIMITED RELEASE AGREEMENT (“Agreement”) is made effective this 7th day of
December, 2007, by and among Voyant International Corporation, a Nevada
corporation (the “Company”) whose address is 530 Lytton Avenue, 2nd Floor, Palo
Alto, California 94301and ________________ (the “Debt Holder”) whose address is
___________________.  The Company and the Debt Holder are sometimes referred to
hereafter as a “Party” or collectively as the “Parties”.




RECITAL




A.

The Company owes money to the Debt Holder for the performance of certain
services, business activities, and/or expenses incurred on behalf of the Company
(as further defined below, the “Claim”).




B.

The Company desires to issue shares of its Series B Convertible Preferred Stock,
par value $0.001 per share (“Preferred Stock”) to Debt Holder in exchange for
Debt Holders release of the Claim.




C.

Debt Holder desires to release his Claim in exchange for shares of Preferred
Stock.




AGREEMENT




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises,
covenants and conditions herein contained, the Parties agree as follows:




1.

Issuance of Series B convertible preferred stock to the Debt Holder by the
Company and registration rights




(a) Promptly following the execution and delivery of this Agreement, the Company
shall issue ___________ shares of Preferred Stock (the “Release Shares”) to Debt
Holder.  The Release Shares shall be fully-paid and non-assessable.  The Release
Shares shall have all the rights, privileges and preferences set forth in the
Certificate of Designation of the Preferred Stock filed with the Secretary of
State of the State of Nevada.





--------------------------------------------------------------------------------




(b) Debt Holder shall have the following registration rights with respect to the
share of the Company’s common stock into which the Release Shares are
convertible (the “Conversion Shares”):  Until such time as Debt Holder may sell
the Conversion Shares under Rule 144 (or any similar rule or regulation) without
restriction, the Company shall notify Debt Holder at least ten (10) business
days prior to the filing of a registration statement with respect to any
offering of the Company’s common stock (except on Forms S-4 or S-8 or any
similar or successor forms), for its own account or for the account of any
shareholder, and shall offer Debt Holder the opportunity to register such number
of Conversion Shares as Debt Holder may request in writing within five (5) days
after the above-described notice. The Company shall include in such registration
statement all such Conversion Shares which are requested to be included therein,
on the same terms and conditions as the shares otherwise being sold in such
registration; except that in any registration statement of a firm commitment
underwriting of shares offered for the account of the Company, Debt Holder shall
be subject to customary underwriters’ cutback and ; provided that the Company
shall not be required to register any more Conversion Shares than the sum of (x)
the number of Conversion Shares that are issuable upon conversion of the Release
Shares held by Debt Holder and (y) that number of Conversion Shares held by Debt
Holder, each on the date of filing of the registration statement.  If all of
Debt Holder Conversion Shares are not included in any registration
statement, Debt Holder shall continue to have the right to include any
Conversion Shares in any future registration statement as may be filed by the
Company, all upon the terms and conditions set forth herein.   




2.

Releases




(a)

Upon the issuance of the Preferred Stock as provided in paragraph 1, Debt
Holder, for himself and for his executors, administrators, trustees,
representatives, successors and assigns, forever discharge and release the
Company, and each of its past and present employees, officers, directors,
agents, attorneys, insurers, representatives, assigns, subsidiaries, parents,
predecessors, successors and related entities from any and all claims, damages,
actions, judgments, obligations, attorneys' fees, indemnities, subrogations,
duties, demands, controversies and liabilities of every nature at law or in
equity, which they had or have arising out of a debt owed to the Debt Holder for
$__________, comprising $_________ in unpaid ________ for the period of _______
through ______(the “Claim”), including any and all agreements or instruments
entered into by and/or between the Parties pursuant to their involvement with
each other related to the Claim, and any and all other matters of any nature
whatsoever, including without limitation any and all past, present, pending or
threatened litigation related to the Claim.




(b) Debt Holder understands and agrees that the releases set forth above extend
to all claims of every kind, nature and description whatsoever, known or
unknown, suspected or unsuspected related or arising out of the Claim.  Each of
the Parties understands and acknowledges that such Party is familiar with and
expressly waives and relinquishes every right or benefit such Party may have
under the provisions of Section 1542 of the Civil Code of California or under
any comparable statute of any other jurisdiction.  Section 1542 of the Civil
Code of the State of California, reads as follows:




"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."




(c) Debt Holder acknowledges and agrees that, in connection with the issuance of
Release Shares, he has been timely paid all wages, including, but not limited
to, any remaining accrued, unused vacation that he earned during his employment
with the Company from ______________ to __________________ (the “Release
Period”).  Debt Holder hereby acknowledges and agrees that he will not be
entitled to any payments or benefits from the Company arising from or related to
his employment other than those expressly described in paragraph 1 above for the
Release Period.  Debt Holder hereby further acknowledges and agrees that his
release of claims against the Company set forth in paragraph 2(a) above
encompasses any claims he has or may have to challenge the validity of this
Agreement based upon California Labor Code § 206.5.








--------------------------------------------------------------------------------

3.

Entire Agreement.  This Agreement contains the sole, complete and entire
agreement and understanding of the Parties concerning the matters contained
herein and may not be altered, modified, or changed in any manner except by a
writing duly executed by the Parties.  No Party is relying on any
representations other than those expressly set forth herein.  No conditions
precedent to the effectiveness of this Agreement exists, other than as expressly
provided for herein.  There are no oral or written collateral agreements hereto.
 All prior discussions and negotiations have been and are merged, integrated
into and superseded by this Agreement.




4.

Waiver.  The delay or failure of a Party to exercise any right, power or
privilege hereunder, or failure to strictly enforce any breach or default shall
not constitute a waiver with respect thereto; and no waiver of any such right,
power, privilege, breach or default on any one occasion shall constitute a
waiver thereof on subsequent occasion unless clear and express notice thereof in
writing is provided.




5.

Attorneys’ Fees Upon Breach.  Should any party to this Agreement reasonably
retain counsel for the purpose of enforcing or preventing the breach of any
provision hereof, the prevailing party shall be entitled to be reimbursed by the
losing party for all costs and expenses incurred thereby, including but not
limited to reasonable attorney’s fees.




6.

Applicable Law; Venue.  Anything in the Agreements to the contrary
notwithstanding, this Agreement shall be governed by and construed and enforced
in accordance with and subject to the laws of the State of California, and any
and all actions brought under this Agreement shall be brought in the state
and/or federal courts of the United States sitting in the Santa Clara County,
State of California.




7.

Advice of Counsel.  The Parties represent that prior to the execution of this
Agreement they had the opportunity to seek the benefit of independent legal
counsel of their own selection regarding the substance of this Agreement.




8.

No Liability.  This Agreement is executed by the Parties hereto for the sole
purpose of settling the matters described herein, and it is expressly understood
and agreed, as a condition hereof, that this Agreement should not constitute nor
be construed to be an admission of the truth or correctness of any claim
asserted.




9.

Warranties.  Each of the Parties represents:  (i) that no other person or entity
had or has or claims, any interest in any of the claims, demands, causes of
action, or damages covered in this Agreement; (ii) that they, and each of them,
have the sole right and exclusive authority to execute this Agreement; and (iii)
that they have not sold, assigned, transferred, conveyed or otherwise disposed
of any claim, demand, cause of action, obligation, damage or liability covered
in this Agreement.




10.

Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable.  In lieu thereof,
there shall be added a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible. Such provision shall be legal, valid
and enforceable.




11.

Headings.  The headings included in this Agreement are for convenience only and
do not limit, alter, or affect the matters contained in this Agreement.




12.

Counterparts.  This Agreement may be executed in one or more counterparts, all
of which together constitute one single document.




13.

Facsimile Signatures.  This Agreement and any documents relating to it may be
executed and transmitted to any other party by facsimile, which facsimile shall
be deemed to be, and utilized in all respects as, an original, wet-inked
document.




[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the date indicated below.




 

 

 

VOYANT INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

 

 

DATED: December 7, 2007

 

By:

/s/ Dana. R. Waldman

 

 

 

 

Dana R. Waldman

 

 

 

 

Chief Executive Officer

 




DEBT HOLDER

 

 

 

 

 

 

 

DATED:

 

 

 






